DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
As to the amended claims received on 1/18/22, the previous rejections are withdrawn.
Allowable Subject Matter
Claims 21-23, 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a system with: a housing; a receptacle in the housing configured to receive a container having a first compartment storing a reagent, the receptacle having a wall; and a first compartment engagement mechanism configured to engage the first compartment in an engagement position, the first compartment engagement mechanism including: a hub fixed within the wall of the receptacle, at least one needle secured to the hub, a needle cover slideably coupled with the hub, wherein the needle cover includes a cap having at least one aperture corresponding to the at least one needle, the needle cover configured to cover the at least one needle in a covered position in which the at least one needle does not protrude through the corresponding at least one aperture of the cap, and at least one engagement arm secured to the hub and engaging the needle cover to grasp the needle cover in the covered position,  Docket No. 4142-PACK-CIP (1047-63 CIP)wherein the at least one needle, in the engagement position, protrudes through the corresponding at least one aperture of the cap and punctures a seal of the first compartment to withdraw the reagent stored in the first compartment; where the at least one engagement arm includes a base portion secured to the hub, an elbow portion connected to the base portion, and a grasping portion connected to the elbow portion, and wherein the elbow portion is semi-flexible and permits the grasping portion to move radially closer to and away from the needle cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798